Title: To Alexander Hamilton from Alexander Hamilton, 29 October 1798
From: Hamilton, Alexander
To: Hamilton, Alexander



Edinburgh 29 Oct 1798
My Dear Cousin.

I received a few days ago a letter from my brother Robert, overflowing with the warmest sensibility of the many important obligations for which he is indebted both to you & Mrs. Hamilton. Since you take a pleasure in conferring happiness, it will no doubt afford you satisfaction to learn the joy which your friendly reception, & endeavors to effect my brother’s appointment into the American navy have communicated to his family in this country. The result of your application for the first lieutenancy of one of the new frigates was still uncertain when he wrote; but without anticipating the event, I may truely assure you that the endeavor has impressed the most indelible gratitude on our minds; & that we view with sensations of no common kind the excellent portrait which ornaments our chimney-peice. By the way my father has been informed by an American gentleman who visited Edinburgh lately, that it is a striking, tho’ not a flattering likeness of the original. In addition to the pleasure I received from the fair prospect of a permanent provision for my Brother, I was not a little pleased that it removed him from the mercantile line, into one for which he is much better qualified. A perfect knowledge of seamanship & the routine of naval duty he has acquired both from long & various experience, but from the natural bent of his disposition, which early pointed to the sea. To amass a fortune by traffic requires talents of a different kind. Without affecting to undervalue these talents it may be granted that eminent success in the mercantile line frequently depends on artful schemes & devices, which certainly confer no claim to respect, however necessary to success, & with these poor Robert can boast but little acquaintance. In the navy, I consider him as in his element. Courage, attention & naval skill constitute the excellence of a sea-officer, & of these qualities (unless my partiality deceive me) he is eminently possessed. With these impressions, you must conceive of what importance his admission into the American Navy as first lieutenant appears to me. To a mind like yours the pleasure of doing good is (I am sensible) a sufficient impulse. Yet as my brother resides under your roof I am willing to hope that the unaffected simplicity, candor & urbanity of his manners will in time produce a still more cogent motive, in personal freindship. I hope you will forgive my talking in this manner of my own brother, yet I must add (even at the risque of having Mr. Shandy’s oddities imputed to myself) that excepting in the want of professional pedantry, Sterne’s character of Uncle Toby seems to me more applicable to my brother, than to any I have ever conversed with.
In reply to your account of my acquaintance Mr. Thomas Law, I am almost tempted to exclaim in the words of a statesman to whom a manuscript plan of the famous projector Law had been submitted for his consideration. Oh la! Oh la! I am seriously concerned, however, to learn the embarrassed state of his affairs, tho’ what could induce a man of his fortune to embark in such extensive speculation is not easily imagined. Your letter affords us some hope, tho’ but a distant one, of seeing some of our young cousins in this country. Wherever they are they will be followed by our kindest wishes for their prosperity.
I do not pretend to transmit you information on political subjects, yet they occupy at present so considerable a portion of the thoughts & conversation of the world, that they are not easily avoided. I anticipate the pleasure our late glorious victories will have communicated to the true freinds of the present american constitution. The destruction nearly total of the Toulon & Brest squadrons, the former destined for Egypt, & the latter for Ireland must have given the death wound to the french navy. The rebellion, too, which lately appeared so formidable in Ireland utterly extinguished, & only reviving occasionally in predatory attacks on the lives & properties of individuals, will enable ministry to open the parliament with unusual eclat. The party of opposition has lately fallen into considerable discredit from their cond⟨uct⟩ at the trial of O Connor, for whose principles they vouched in the ⟨most un⟩qualified manner. Yet notwithstanding these high att⟨estations⟩ O Connor proves to be a traitor actually conspiring to introduce ⟨the⟩ enemy into his native country, at the very time in which our patriots were so loud in his praises. If it be admitted that they were unacquainted with O Connor’s insidious designs, the vehemence of their protestations must shew how open they are to deception, & argues little in favor of their understandings. Whether Buonaparte has reached his ultimate destination, or intends to prosecute his expedition to India must soon appear; as the change of monsoon, which happens in the month of September, will prevent his traversing the Indian ocean, unless he has previously effected his passage. There are no authentic accounts of his having left Cairo. I beg to offer my best compliments to Mrs. Hamilton, & that you will ever believe me, my dear Cousin   faithfully yours

A Hamilton
Edinburgh29th. October 1798.

